DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are no moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.  Bae is not used in the current rejection.

Response to Amendments
The rejections of claims 1-6, 10-16, 18, and 22-23 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11, 14-16, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110088172 by Im et al. in view of U.S. Patent Application Publication 20150191861 by Alessandrini et al. and U.S. Patent Application Publication 20170067200 by Kim et al.
As to claim 1, Im teaches a washing machine comprising a casing that defines a laundry entry hole 119 (fig. 1); a tub 121 and a drum 122 (fig. 2); a gasket 140 (fig. 3) comprising a gasket body and a plurality of nozzles 170, 180; a pump 160 vertically below the tub; a distribution pipe 161, 162, 163 connected to the nozzles; and a circulation pipe (conduit connecting the pump to the distribution pipe inlet 161), wherein the distribution pipe comprises a transport conduit 162, 163 and an inlet port 161 that protrudes from the transport conduit, wherein the pump is disposed at a left side of the inlet port.
Im does not teach the particulars of its circulation pipe, and therefore does not teach that the circulation pipe has a bent portion.  However, Alessandrini teaches a washing machine with a circulation pipe 63 (fig. 4) connected to its pump to distribute 
Im does not teach the particulars of its inlet port, and therefore does not teach that it has an inlet pipe inserted into the circulation pipe and a positioning protrusion corresponding to a positioning groove on the circulation pipe.  However, Kim teaches a washing machine that has pipes connected with a positioning protrusion 843a (fig. 10) corresponding to the shape of a positioning groove 845a (fig. 9) that receives the protrusion.  Kim teaches that this arrangement prevents the rotation of the pipe after coupling (para. 120).  One of ordinary skill in the art would therefore have recognized as obvious and would have had motivation to have the inlet pipe of Im with a protrusion on an outer circumferential surface of the inlet pipe and extending from the transport conduit, and have the circulation pipe with a groove on an end of the circulation pipe to receive the protrusion, in order to prevent rotation of the circulation pipe and inlet pipe, as suggested by Kim.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Im teaches that its pump has a circulation port coupled to a circulation pipe (fig. 3).
As to claim 3, although Im does not teach the particulars of its connection between the circulation port and the connection pipe, one of ordinary skill in the art would have recognized as obvious to have a protraction and respective groove for the reasons discussed above.
As to claim 4, Im does not teach the particular spatial arrangement of is pump and the necessary shape of its connection pipe, and therefore does not teach a first port coupling tube, connection tube, and a second port coupling tube.  However, Alessandrini teaches a first port coupling tube, connection tube bent from the first port coupling tube, and a second port coupling tube bent from the connection tube (connection pipe 63, fig. 4).  As discussed above, the particular shape and direction of the components of the connection pipe is dependent on the spatial arrangement of the components of the washing machine, and one of ordinary skill in the art would recognize as obvious to shape the connection pipe of Im as necessary.  The claimed shape would thus be an obvious variation of the pipe taught by Alessandrini and would accomplish the stated and necessary function of the connection pipe of Im, particularly given the depicted location of its pump.
As to claim 10, as discussed above, the particular shape and direction of the components of the connection pipe is dependent on the spatial arrangement of the 
As to claim 11, as discussed above, the particular shape and direction of the components of the connection pipe is dependent on the spatial arrangement of the components of the washing machine, and one of ordinary skill in the art would recognize as obvious to shape the connection pipe of Im as necessary.  The claimed shape would thus be an obvious variation of the pipe taught by Alessandrini and would accomplish the stated and necessary function of the connection pipe of Im, particularly given the depicted location of its pump.
As to claim 14, Im teaches a transport conduit (conduit portions 162, 163 of the distribution pipe) that extend along the gasket body to left and right sides of the inlet port (figs. 2-3), wherein the inlet port protrudes downward from the transport conduit (fig. 3).
As to claim 15, upon the obvious modification discussed above, the first positioning protrusion would extend downward from an upper end of the inlet pipe (given that the inlet pipe is oriented vertically, Im fig. 3).
As to claim 16, the particular circumferential orientation of the first positioning protrusion of the inlet pipe would be an inconsequential obvious design choice, and would also be an obvious location to try, given the number of possible directions in 
As to claim 18, as discussed above, the particular shape and direction of the components of the connection pipe is dependent on the spatial arrangement of the components of the washing machine, and one of ordinary skill in the art would recognize as obvious to shape the connection pipe of Im as necessary.  The claimed shape would thus be an obvious variation of the pipe taught by Alessandrini and would accomplish the stated and necessary function of the connection pipe of Im, particularly given the depicted location of its pump.
As to claim 22, Im teaches that the distribution pipe comprises a plurality of outlet ports protruding to the nozzles 170, 180 at the gasket, wherein the inlet port is lower than the outlet ports (fig. 3).
As to claim 24, Kim teaches that the groove 845a (fig. 9) extends in the direction in which the corresponding pipe is inserted, and a width of the groove 845a in a circumferential direction is uniform from an end portion of the pipe to an inner portion of the groove that faces the protrusion 843a (fig. 10).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110088172 by Im et al. in view of U.S. Patent Application Publication 20150191861 by Alessandrini et al. and U.S. Patent Application Publication 20170067200 by Kim et al. as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20140157956 by Date et al.
As to claim 5, Alessandrini teaches a coupling portion at the circulation port of its pump.  Alessandrini teaches that a corrugated portion of its pipe is advantageous so 
As to claim 6, as discussed above, the particular shape and direction of the components of the connection pipe is dependent on the spatial arrangement of the components of the washing machine, and one of ordinary skill in the art would recognize as obvious to shape the connection pipe of Im as necessary.  The claimed shape would thus be an obvious variation of the pipe taught by Alessandrini and would accomplish the stated and necessary function of the connection pipe of Im, particularly given the depicted location of its pump.  Also, the location of the corrugated tube portion would be an obvious location to try, in particular based on Alessandrini’s teaching that the corrugation portion is ideally in a middle portion of the pipe (para. 34).

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110088172 by Im et al. in view of U.S. Patent Application Publication 20150191861 by Alessandrini et al. and U.S. Patent Application Publication 20170067200 by Kim et al. as applied to claim 4 above, and further in view of U.S. Patent Application Publication 20140326025 by Im et al. (hereinafter “Im ‘025”).
As to claims 12 and 13, Im does not teach a clamp to fix a circulation pipe to its tub, and therefore does not teach first and second clamps to fix a first port coupling tube and a connection tube to the tub at front and lower surfaces, respectively.  However, one of ordinary skill in the art would recognize as obvious to modify Im to have clamps to fix the circulation pipe to the tub.  Im ‘025 teaches a washing machine and teaches that clamps to fix a circulation hose to the tub have the advantage of allowing the circulation hose to move integrally with the tub to reduce tension applied to the circulation hose and reduce the disconnection of the hose (paras. 78-79).  One of ordinary skill in the art would be motivated to modify the washing machine of Im to have clamps for these purposes taught by Im ‘025.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claims 7-9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/Primary Examiner, Art Unit 1711